1
2                                                                     JS-6
3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10                                EASTERN DIVISION
11
12
     VALERIE KAITES,              ) No. 5:18-cv-02367-JDE
13                                )
           Plaintiff,             )
14                                ) JUDGMENT OF REMAND
                 v.               )
15                                )
     ANDREW M. SAUL, Commissioner )
16   of Social Security,          )
                                  )
17         Defendant.             )
                                  )
18
19
           Based upon the parties’ Stipulation to Voluntary Remand Pursuant to
20
     Sentence Four of 42 U.S.C. § 405(g) and to Entry of Judgment (Dkt. 23,
21
     “Stipulation of Remand”),
22
           IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the
23
24   above-captioned action is remanded to the Commissioner of Social Security for

25   further proceedings consistent with the Stipulation of Remand.
26
27
     DATED: August 01, 2019
28                                             JOHN D. EARLY
                                               United States Magistrate Judge
